Citation Nr: 1116234	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-17 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from December 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the RO in April 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

After the April 2009 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

This claim was previously remanded by the Board in June 2009 for further evidentiary development.  Such has been completed and the Veteran's claim has been returned to the Board for appellate proceedings.  See Stegall v. West, 11 Vet. App. 268 (1998).

Clarification of issue on appeal

The claim has heretofore been considered as "entitlement to service connection for PTSD."  However, the Veteran's representative has argued that the issue should be more broadly construed, and as detailed below his contention is supported by the medical evidence of record.  See the April 2009 hearing transcript at page 2.  Indeed, review of the Veteran's VA claims file reflects that, during the pendency of the appeal, the Veteran has been diagnosed with major depressive disorder, adjustment disorder and a personality disorder.  See e.g., VA outpatient treatment records dated in March 2005, April 2005 and January 2006 as well as the September 2009 VA examination report.  The Board notes the United States Court of Appeals for Veterans Claims' (the Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Accordingly, the issue has been recharacterized as stated on the title page of this decision.  See Clemons, supra.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claim at this time would be premature.  

As noted above, the Veteran presented oral testimony before a VLJ in April 2009.  A February 2011 letter was sent to the Veteran, informing him that the VLJ who presided at his April 2009 hearing was no longer with the Board and that he had the option to testify at a hearing in front of the another Board member who would decide his case.  38 C.F.R. § 20.707, 20.717 (2010).

The Veteran indicated in his response, dated in March 2011, that he wished to appear at another hearing at the RO before another Board member.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, the Veteran's case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for the following action:  

Schedule the Veteran for a hearing at the RO before a Board member, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


